Citation Nr: 1452432	
Decision Date: 11/26/14    Archive Date: 12/02/14

DOCKET NO.  10-04 745	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUE

Entitlement to service connection for transitional cell carcinoma of the bladder claimed as bladder cancer.  


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

G. Wasik, Counsel



INTRODUCTION

The Veteran had active duty service from April 1969 to November 1970.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2007 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA) located in Chicago, Illinois.  

The issue on appeal was last before the Board in May 2013 when the claim was denied.  The Veteran appealed the May 2013 Board decision to the United States Court of Appeals for Veterans Claims (the Court).  In February 2014, the Court remanded the issue on appeal back to the Board for action consistent with a Joint Motion for Remand.  

The issue of entitlement to a temporary total rating has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDING OF FACT

The evidence regarding whether the Veteran's transitional cell carcinoma of the bladder was caused by radiation therapy he received to treat his service connected prostate cancer is in equipoise.  






CONCLUSION OF LAW

The criteria for entitlement to service connection for transitional cell carcinoma of the bladder, have been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.310 (2014). 


REASONS AND BASES FOR FINDING AND CONCLUSION

As the claim is being granted in full, there is no need to discuss whether VA satisfied its duty to assist to Veteran with the development of this claim.  

Criteria

Service connection may be established for disability resulting from personal injury suffered or disease contracted in line of duty or for aggravation of a pre-existing injury or disease in the line of duty.  38 U.S.C.A. § 1110; 38 C.F.R. §§ 3.303, 3.304, 3.306.  Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d).

Service connection for certain chronic diseases, including malignant tumors, may be also be established on a presumptive basis by showing that such a disease manifested itself to a degree of 10 percent or more within one year from the date of separation from service.  38 U.S.C.A. § 1112; 38 C.F.R. §§ 3.307(a)(3), 3.309(a).  In such cases, the disease is presumed under the law to have had its onset in service even though there is no evidence of such disease during the period of service.  38 C.F.R. § 3.307(a).

A disability which is proximately due to or the result of a service-connected disease or injury shall be service connected.  When service connection is thus established for a secondary condition, the secondary condition shall be considered a part of the original condition.  38 C.F.R. § 3.310; see also Harder v. Brown, 5 Vet. App. 183, 187 (1993).

The standard of proof to be applied in decisions on claims for VA benefits is set forth in 38 U.S.C.A. § 5107(b).  Under that provision, VA shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b); see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Analysis

In April 2007, the Veteran submitted a claim of entitlement to service connection for bladder cancer which he claimed was secondary to his service connected prostate cancer.  

Private medical records reveal that, in November 2003, the Veteran was diagnosed with adenocarcinoma of the prostate gland and was thereafter treated with radiation therapy.

In January 2006, service connection was granted for residuals of prostate cancer and a 10 percent disability evaluation was assigned effective from August 2005. 

In March 2007, the Veteran was diagnosed with transitional cell carcinoma of the bladder which was subsequently treated by a transurethral resection of the bladder tumor.

Associated with the claims file are several medical opinions which address the etiology of the Veteran's transitional cell carcinoma of the bladder.  

A VA genitourinary examination was conducted in August 2007.  The examiner did not have access to the Veteran's claims file.  He interviewed the Veteran and diagnosed the following: adenocarcinoma of the prostate which was treated with external beam radiation therapy without evidence of recurrence; transitional cell carcinoma of the urinary bladder treated with local resection followed by infusions; and transitional cell carcinoma of the urinary bladder and adenocarcinoma of the prostate.  The examiner observed that adenocarcinoma of the prostate and transitional cell carcinoma of the urinary bladder were two different diseases and one did not give rise to the other.  The examiner noted, however, that external beam radiation therapy can give rise to secondary malignancies.  In the case of the prostate, second malignancies were in the bladder, bowel and also the soft tissue sarcomas.  Five years after external beam radiation, 1 in 125 patients developed a second malignancy out of a group of 70,531 patients.  It was reported that bladder cancer was the second most common cancer in individuals 60 and above without a history of radiation therapy, and that 67,000 cases occurred yearly in the United States without a history of radiation therapy.  The examiner wrote that, whether the Veteran is service-connected for a second malignancy on account of the previous radiation therapy on an as likely as not basis is an open question.  The examiner, at the time of the examination, thought not. 

In December 2007, a private physician observed that the Veteran had been treated for adenocarcinoma of the prostate gland in 2004.  She noted that the Veteran had been diagnosed with transitional cell carcinoma of the bladder three years after diagnosis of the prostate cancer.  She referenced the fact that the Veteran had been denied service connection for bladder cancer based on some data that showed a slightly increased rate of bladder cancer from external beam radiation.  She wrote that she was not denying this was the case.  She indicated that she had seen literature regarding a positive connection between exposure to Agent Orange and bladder cancer.  She also wrote that she did not have any expertise in whether there was a link between bladder cancer and Agent Orange exposure.  She urged VA to reconsider the Veteran's claim based on a link between bladder cancer and Agent Orange exposure. 

In April 2008, a private physician wrote that the Veteran "was found to have a large high-grade bladder cancer" in February 2007.  The physician noted the Veteran was exposed to Agent Orange.  He wrote that the question of whether or not bladder cancer is linked to Agent Orange is not in his field of expertise but indicated that he was still of the opinion "that it is as likely as not that the cancer could have been the result of exposure to Agent Orange." 

On VA examination in June 2009, adenocarcinoma of the prostate, status post external beam radiation therapy and transitional cell carcinoma of the urinary bladder status post resection three times and "BCG" treatment were diagnosed.  The examiner reported that studies had shown an increased risk of bladder cancer following pelvic radiation for cervical cancer, ovarian cancer, prostate cancer and testicular cancer.  The examiner noted that the relationship has not been observed in all studies and that the magnitude of the risk appears to be small.  The examiner found that no opinion could be provided regarding whether radiation treatment caused the bladder cancer without resort to speculation. 

A VA oncologist provided an expert medical opinion concerning the etiology of the Veteran's bladder cancer in October 2012.  With regard to whether the Veteran's bladder cancer is etiologically linked to his active duty service, the physician opined that it was unlikely and also opined that it was unlikely that the bladder cancer was due to exposure to Agent Orange.  The physician wrote that most bladder cancer patients do not have a history of Agent Orange exposure.  With regard to whether the Veteran had bladder cancer that was secondary to his service-connected prostate cancer or secondary to treatment the Veteran received for his service-connected prostate cancer, the physician stated that bladder cancer and prostate cancer were separate types of cancer.  The examiner went on to state that the Veteran's bladder cancer is not due to or aggravated by his service-connected residuals of prostate cancer and/or associated with radiation therapy the Veteran underwent.  The physician opined that it was unlikely that radiation therapy caused the Veteran's bladder cancer.  He wrote that there was no evidence that can be found linking radiation therapy to causing bladder cancer.  The physician wrote that most prostate cancer patients who received radiation therapy do not have bladder cancer.  The physician was asked to review a March 2004 MRI examination report.  He wrote that review of the MRI would not be significant or make a difference in attempting to link prostate cancer and bladder cancer.  The examiner opined that there is no evidence that can be found linking or associating the tumor invasion into the bladder and an enlarged prostate.  The physician included citations to two treatises to support the opinions. 

In a February 2013 addendum to the examination report, the VA oncologist noted that the examiner who conducted the August 2007 VA examination reported external beam radiation therapy could give rise to secondary malignancies in 1 out of 123 patients.  The oncologist observed that this meant 124 out of 125 patients who received radiation therapy did not have secondary malignancies.  The oncologist referenced the June 2009 VA examination report as indicating that the risk to develop secondary malignancies was low after pelvic radiation therapy.  The oncologist observed that this examiner did not say that radiation therapy caused bladder cancer or secondary malignancies.  The oncologist reported that he was unable to find any literature that demonstrated radiation therapy causes secondary malignancies or bladder cancer.  He was able to find literature which indicated that radiation therapy increased the risk of secondary malignancies or cancer but he classified this literature as speculative.  The oncologist read the report of the March 2004 MRI of the Veteran's pelvis and interpreted it to mean that prostate cancer invaded the bladder wall.  The oncologist opined that the March 2004 MRI reader "over read" the film.  The rationale was that the finding was not consistent with the reality of the cancer the Veteran had at that time.  The oncologist noted the MRI reader didn't mention bladder cancer and observed that the Veteran's bladder cancer was discovered in April 2007.

In July 2014, a VA Hematology/Oncology physician prepared an expert medical opinion regarding the Veteran's allegations.  The examiner opined that it is more likely than not that the Veteran's bladder cancer was not caused by the Veteran's exposure to herbicides including Agent Orange.  He cited to an Institute of Medicine study which determined there was insufficient evidence to conclude that such a link exists.  The examiner also cited to the fact that the Veteran was a tobacco user and studies had shown that active smokers had a threefold risk of bladder cancer and those who stopped smoking had a twofold risk.  

With regard to an association between bladder cancer and prior radiation treatment, the examiner found the data more intriguing.  A report from Case Reports in Nephrology and Urology was cited as showing that there was an increased risk of bladder cancer after prostate cancer radiation in four out of five cases.  In the one study which showed an insignificant hazard ratio, there was still no significant increase in bladder cancers associated with adjuvant radiation.  The data studies on radiation exposure and bladder cancer, which included thousands of patients, had hazard ratios of 1.6 to 4.9.  By comparison, the hazard ratio for prostate cancer that was found in the Vietnam Veterans cohort published in Cancer 2008 demonstrated a hazard ratio of 2.87 and based on this data patients with Agent Orange exposure were classified as high risk for developing prostate cancer.  

An article in Cancer Science 2003 was cited as demonstrating that radiation therapy caused in vitro progression of a low grade urothelial tumor to a high grade tumor and a high rate of p38 and mitogen activated protein kinase accumulation.  This suggested to the VA examiner that, even if the Veteran's cancer was caused by factors other than radiation therapy, the radiation therapy could have contributed to a progression of a low grade tumor to a more aggressive high grade tumor.  

Overall, the examiner thought the data regarding radiation exposure and bladder cancer is certainly compelling enough to consider this as a possible etiology for bladder cancer.  Likewise, the in vitro data quoted suggest that the nature of bladder cancer can be affected by in vitro exposure to radiation.  The examiner found this evidence compelling enough to determine that the Veteran's radiation therapy was as likely as not to have caused or aggravated the bladder cancer.  

Based on the above, the Board finds the evidence of record with regard to whether the Veteran has bladder cancer which was secondary to treatment he received for his prostate cancer is in relative equipoise.  The report of the August 2007 VA examination was, essentially, speculative at best.  The examiner thought there was no link but also noted it was an "open question."  The December 2007 and April 2008 opinions from the private physicians were, again, speculative, at best.   The examiner who conducted the June 2009 VA examination specifically stated that he could not provide an etiology opinion without resort to speculation.  This leaves the report of the October 2012 VA examination and the February 2012 addendum as being the only evidence weighing against the claim which is entitled to probative weight.  The examiner who prepared the report of the October 2012 examination and the February 2012 addendum, affirmatively found that there was no direct link between the service connected prostate cancer and the bladder cancer.  This examiner also found that it was unlikely that the radiation treatment the Veteran received for his prostate cancer caused the bladder cancer.  He twice noted that he was unable to find any literature which demonstrates that radiation therapy causes secondary malignancies or bladder cancer.  This examiner did note that he reviewed literature which indicated that radiation therapy increased the risk of secondary malignancies or cancer but the examiner classified this literature as speculative.  This opinion is entitled to probative weight as the examiner had access to and reviewed the evidence in the claims file, he provided his etiology opinions and supported the opinions with adequate rationales.  Significantly, the Board finds that the July 2014 VA examination report is also entitled to probative weight.  The examiner opined that there was a link between the radiation therapy the Veteran received for his prostate cancer and the Veteran's development of bladder cancer.  This opinion was also based on a review of the claims file and the etiology opinions were also supported by adequate rationales via citations to pertinent medical literature.  In the current case, the Board finds the evidence supporting the Veteran's claim and the evidence weighing against the Veteran's claim that his bladder cancer was caused by radiation therapy used to treat his service connected prostate cancer is equal or in equipoise.  In situations such as this, the law dictates that the Veteran's claim of entitlement to service connection for bladder cancer be granted.  38 U.S.C.A. § 5107(b).  



ORDER

Service connection for transitional cell carcinoma of the bladder is granted.  


____________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


